Exhibit 10.2

 

EQUITY CONTRIBUTION AGREEMENT

 

This Equity Contribution Agreement (“Agreement”) dated effective as of June 18,
2013 (the “Effective Date”), is by and between CVSL Inc., a Florida corporation
(the “Company”), and Rochon Capital Partners, Ltd. (“Seller”).

 

Recitals

 

A.                                    Seller is the record, legal and beneficial
owner of $0.0001 par value shares of common stock of the Company (the “Stock”).

 

B.                                    Seller desires to make an equity
contribution of certain shares of the Stock owned by it to the Company pursuant
to the terms of this Agreement.

 

C.                                    The Company agrees to accept the
contribution of such shares of Stock from Seller.

 

Agreement

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Transfer of Stock.

 

1.1                               Equity Contribution.  Seller agrees to
contribute and transfer (the “Contribution”) to the Company, without the payment
of any consideration by the Company, and the Company agrees to accept from
Seller, 32,500,000 shares of Stock (the “Shares”), free and clear of any and all
Encumbrances (as defined herein).  The Contribution is effective as of the
Effective Date.

 

1.2                               Execution of Stock Power.  Seller shall
execute the Stock Power, attached hereto as Exhibit A, to evidence and
effectuate the Contribution of the Shares.

 

2.                                      Representations and Warranties.

 

2.1                               Seller’s Representations.  Seller represents
and warrants to the Company as follows:

 

(a)                                 Stock Ownership and Other Matters.  Seller
owns of record and beneficially and has good, valid and indefeasible title to
the Shares, free and clear of any and all Encumbrances.

 

(b)                                 Authorization.  Seller has the full capacity
to enter into and perform this Agreement and to contribute and transfer the
Shares as herein provided.  The execution, delivery and performance of this
Agreement has been duly authorized by all necessary corporate action on the part
of Seller.  This Agreement is the valid and binding obligation of Seller,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy,

 

EQUITY CONTRIBUTION AGREEMENT

 

1

--------------------------------------------------------------------------------


 

insolvency, moratorium, reorganization or other similar laws affecting the
enforceability of creditors’ rights generally, and by equitable principles.

 

(c)                                  Consents.  No consent, approval or
authorization of any person or entity, including without limitation any lender,
trustee, security holder, surety or bonding company, is required in connection
with the execution, delivery or performance of this Agreement by Seller.

 

(d)                                 No Claims.  There is no action, suit or
proceeding pending or, to the knowledge of Seller, threatened against Seller or
any of Seller’s properties or rights before any court or by or before any
governmental body or arbitration board or tribunal that would impact, prohibit
or otherwise affect the transactions contemplated by this Agreement.

 

(e)                                  Capability.  Seller has sufficient
knowledge and experience in financial and business matters and is fully capable
of evaluating the merits of transferring the Shares to the Company.

 

2.2                               The Company’s Representations.  The Company
represents and warrants to Seller as follows:

 

(a)                                 Authorization.  The execution, delivery and
performance of this Agreement and have been duly authorized by all necessary
corporate action on the part of the Company.  This Agreement is the valid and
binding obligation of the Company, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, moratorium, reorganization
or other similar laws affecting the enforceability of creditors’ rights
generally, and by equitable principles.

 

(b)                                 Consents.  No authorization, approval or
consent of any person or entity, including, without limitation, any lender,
trustee, security holder, surety or bonding company, is required in connection
with the execution, delivery or performance of this Agreement or the
transactions contemplated hereby by the Company.

 

3.                                      Further Assurances.  Seller shall, from
time to time and at any time after the date hereof, execute and deliver such
additional assignments, certificates, instruments and documents and take all
additional actions as requested by the Company to effectuate the purposes of
this Agreement and to consummate and evidence the Contribution.

 

4.                                      Miscellaneous Provisions.

 

4.1                               Definition.  “Encumbrance” means any option,
mortgage, pledge, security interest, lien, liability, claim, contingency,
possessory interest, charge, encumbrance, title retention agreement, device or
arrangement (including any lease in the nature thereof), choate or inchoate tax
lien, assessment, covenant, reservation, right of first refusal, right to
acquire or restrictions (whether on issuance, voting, sale, transfer,
disposition or otherwise), whether imposed by agreement, understanding, law or
otherwise.

 

4.2                               Survival.  All representations, warranties,
covenants, agreements and indemnities contained in this Agreement or in any
document delivered in connection herewith

 

EQUITY CONTRIBUTION AGREEMENT

 

2

--------------------------------------------------------------------------------


 

shall survive the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby.

 

4.3                               Entire Agreement.  The parties hereto have
made no representations and warranties other than those contained in the
Agreement and the exhibit hereto.  This Agreement and the exhibit hereto
constitute the entire agreement between the parties and supersede and cancel any
and all prior agreements between the parties as to the transaction covered
herein.

 

4.4                               GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE
OF TEXAS WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

 

4.5                               Notice.  All notices, requests, demands and
other communications required or permitted hereunder shall be in writing and if
delivered by facsimile transmission or personal delivery shall be deemed to have
been given when sent; if delivered by federal express or express mail shall be
deemed to have been given the next succeeding day; and if mailed, shall be
deemed to have been given three days after the date when sent by registered or
certified mail, postage prepaid and addressed to a party at the address as shown
below or to such other address as such party may, by written notice received by
the other party, have designated as the address for such purpose:

 

(a)                     if to the
Company:                                                    CVSL Inc.

2400 Dallas Parkway, #230

Plano, TX 75093

 

(b)                     if to
Seller:                                                                                                 
Rochon Capital Partners, Ltd.

2400 Dallas Parkway, #230

Plano, TX 75093

 

4.6                               Severability.  This Agreement is intended to
be performed in accordance with, and only to the extent permitted by, all
applicable laws, ordinances, rules and regulations.  If any provision of this
Agreement is for any reason or to any extent found to be invalid or
unenforceable, the remainder of this Agreement shall not be affected thereby,
but rather is to be enforced to the greatest extent permitted by law.

 

4.7                               Costs.  Each party shall pay its own fees and
expenses (including legal or accounting fees or expenses) attributable to this
Agreement and the transactions contemplated hereby.

 

4.8                               Counterparts.  This Agreement may be executed
in multiple originals, each of which will be deemed an original but all of which
together will constitute but one and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

EQUITY CONTRIBUTION AGREEMENT

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the Effective Date first set forth above.

 

 

COMPANY:

CVSL INC.

 

 

 

 

 

 

By:

/a/ Kelly Kittrell

 

 

Its:

Chief Financial Officer

 

 

 

 

 

SELLER:

ROCHON CAPITAL PARTNERS, LTD., a Texas limited partnership

 

 

 

 

 

 

By:

John Rochon Management, Inc., its general partner

 

 

 

 

 

 

/s/ John P. Rochon

 

 

Its:

President

 

 

 

 

EXHIBIT A – STOCK POWER

 

SOLO PAGE

 

--------------------------------------------------------------------------------